Citation Nr: 1520117	
Decision Date: 05/11/15    Archive Date: 05/26/15

DOCKET NO.  10-36 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to one-time payment from the Filipino Veterans Equity Compensation Fund.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel





INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2009 determination of a Department of Veterans Affairs (VA) Regional Office (RO) that denied the appellant's claim for one-time payment from the Filipino Veterans Equity Compensation Fund.  A notice of disagreement was received in April 2010, a statement of the case was issued in July 2010, and a substantive appeal was received in August 2010.

 In his August 2010 appeal, the appellant indicated that he wanted to be scheduled for a hearing before a Member of the Board at his local RO. He withdrew this request in writing in April 2012.  Therefore, any hearing request is deemed to have been withdrawn.

In February 2013, the Board issued a decision denying the appellant's claim.  Then, the appellant appealed the decision to the United States Court of Appeals for Veterans Claims (CAVC).  In September 2014, the Court issued a decision that remanded the claim. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, in September 2014, CAVC issued a decision that remanded the appellant's claim and required that the Board issue a remand for additional development.  

Specifically, CAVC cited to a decision issued on August 26, 2014, Tapupa v. Shinseki, U 27 Vet. App. 95 (2014).  In Tapuga, the issue was whether a request to the National Personnel Records Center to verify a claimant's service satisfies the Secretary's duty under § 3.203.  The relevant portion of 38 U.S.C. § 3.203 requires VA to request verification from a "service department" when a claimant has not submitted the requisite documentation to establish that he is a veteran for VA benefits purposes.  The CAVC held that a request to the NPRC does not satisfy that burden.  

Therefore, in light of the CAVC's decision in Tapuga, and the fact that the previous Board decision relied on certifications from the NPRC to find that the appellant does not have qualifying service, the CAVC vacated the Board decision and remanded so that the Board may seek verification for the appellant's service from the appropriate service department.  As such, the Board finds that the matter on appeal must be remanded to seek verification of service directly from the United States Department of the Army.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the United States Department of the Army to verify all periods of the appellant's active service.  The appellant has stated that he enlisted in the Philippine Army in September 1943 and that he was honorably discharged in January 1946.  Therefore, the request should include these and any other dates the service department deems reasonable.

2.  Then, the RO/AMC should readjudicate the claim.  If any benefit sought remains denied, issue the appellant and his representative a supplemental statement of the case and allow for an appropriate period of time for response before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




